Citation Nr: 0535132	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-31 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The appellant had active military service from September 1989 
to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah, that denied service connection for bipolar 
disorder.  Jurisdiction over the matter was transferred to 
the Anchorage, Alaska, RO during the pendency of the appeal.

The appellant was afforded a personal hearing at the RO 
before the undersigned Veterans Law Judge in May 2005.  A 
transcript of the hearing is associated with the claims file.

The Board notes that the September 2002 rating decision also 
denied claims for service connection for post-traumatic 
stress disorder (PTSD), chemical dependence, anxiety 
disorder, and personality disorder, and that the appellant 
filed a notice disagreement addressing the same.  However, in 
a statement received in February 2003 and prior her filing a 
substantive appeal, the appellant withdrew her claim with 
respect to these issues.  The issues of entitlement to 
service connection for PTSD, chemical dependence, anxiety 
disorder, and personality disorder are therefore not the 
subject of appellate review.


FINDINGS OF FACT

1.  Bipolar disorder was not noted at the time of entry into 
active service; however, the probative evidence clearly and 
unmistakably establishes that the appellant's bipolar 
disorder existed before examination, acceptance, and 
enrollment.  

2.  The evidence of record clearly and unmistakably 
establishes that the appellant's preexisting bipolar disorder 
was not aggravated during active service.  


CONCLUSION OF LAW

Bipolar disorder preexisted active service and was not 
aggravated during active service.  38 U.S.C.A. § 1111, 1131, 
1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in December 2001, February 2002, and May 
2002, the RO advised the appellant of the essential elements 
of the VCAA.  The appellant was advised that VA would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her claim for service connection, but that she 
must provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
that VA had requested.  She was also asked to identify any 
additional information or evidence that she wanted VA to try 
and obtain.  She was advised of the type(s) of evidence 
needed to establish her claim for service connection.  The 
December 2001, February 2002, and May 2002 letters therefore 
provided notice of the first three elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that she was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim on appeal.  The December 
2001 letter specifically informed the appellant of the 
type(s) of evidence that would be relevant to her claim and 
that it was her "responsibility" to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  A similar 
discussion was contained in the May 2002 VCAA letter.  When 
considering the December 2001 and May 2002 notification 
letters, the Board finds that the appellant was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claim on appeal.  She has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to the VA notice.

The September 2002 rating decision and July 2004 Statement of 
the Case (SOC) collectively notified the appellant of the 
relevant laws and regulations and essentially advised her of 
the evidence necessary to substantiate her claim for service 
connection.  The July 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the appellant of her and VA's respective obligations to 
obtain different types of evidence.  These documents also 
advised the appellant of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

Outpatient and inpatient treatment records from multiple 
health care providers including, but not limited, Providence 
Hospital, Valley Hospital, Alaska Psychiatric Institute, E. 
Halverson, M.D., and Lifequest.  A request for records from 
the Anchorage VA Medical (VAMC) produced a negative response.  
The appellant has not identified any additional outstanding 
medical records that would be pertinent to the claim on 
appeal.  A VA contracted psychiatric examination was 
conducted in August 2005 for the purpose of determining the 
nature and etiology of the appellant's bipolar disorder.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.


Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that 
appellant's psychiatric disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  The Federal Circuit 
further held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  In the case of wartime 
service, the Federal Circuit concluded that the presumption 
may be overcome only "where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
and applies to claims, which were pending on or filed after 
May 4, 2005.  As the veteran's case was pending as of that 
date, the amendment applies.

The Court has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(Court cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The Court has further stated that the word "unmistakable" 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (citing Webster's New World 
Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 
Vet. App. 412, 418 (1996) (stating that "clear and 
unmistakable error" means an error that is undebatable); 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The 
words 'clear and unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed.").  

The standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  

In this regard, the Federal Circuit has held that a corollary 
to the Secretary's definition of "disability" in 38 C.F.R. 
§ 4.1 is that an increase in disability must consist of 
worsening of the enduring disability and not merely a 
temporary flare-up of symptoms associated with the condition 
causing the disability.  Davis v. Principi, 276 F.3d 1341, 
1344 (Fed. Cir. 2002).  The Federal Circuit stated: 
"[e]vidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability.  Davis, 276 F.3d at 
1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994) (Court held that 38 U.S.C.A. § 1153 requires some 
increase in the severity of the preexisting condition 
causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b).

The appellant argues that she never had any psychiatric 
problems prior to entering service.  She maintains that her 
currently diagnosed bipolar disorder had its initial onset 
during her active service, and that service connection is 
warranted for the same.  She believes that her bipolar 
disorder was caused by the negative treatment that she 
experienced inservice.  The appellant feels that the primary 
"trigger" was being hospitalized in a mental ward on an 
involuntary basis and the treatment she received at that 
time.  Other triggers were an early unit reassignment and 
being asked to accompany a fellow service member to the 
medical center who was extremely sick with intestinal 
problems.  Alternately, if her bipolar disorder preexisted 
her active service, the appellant avers that her military 
service aggravated her condition beyond its natural 
progression.

The report of an August 1989 service enlistment examination 
is negative for history or complaints of a psychiatric 
disorder.  The appellant specifically denied such a history 
at her enlistment examination and her psychiatric condition 
was in fact found to be normal at that time.  In November 
1989, a request to have her undergo a psychiatric evaluation 
was filed because the appellant had been observed to be 
acting "very strange."  She was admitted to the Hillford 
Hall U.S. Air force Medical Center three days later.  A 
November 1989 report of the appellant's hospitalization 
indicated that she started to experience problems related to 
disorganized behavior on her seventh day of training.  She 
was also noted to have manifested flights of ideas, pressured 
speech, hyperactivity, grandiosity, nervousness, and 
decreased need for sleep.  The symptoms were observed to have 
begun in October 1989 when the appellant suffered a pain 
crisis related to sickle cell disease.  The examined 
indicated that the appellant had been hospitalized for seven 
days due to the pain crisis, and proceedings to discharge her 
due to sickle cell disease were underway.  The appellant 
stated that she had experienced similar psychiatric symptoms 
when she was 16 years old.  She said she was hospitalized for 
three weeks and diagnosed as having an anxiety disorder.  
Following a mental status evaluation, the appellant was 
diagnosed as having bipolar disorder, manic phase with mood 
congruent and psychotic features.  The examining physician 
noted that appellant's bipolar disorder had not been incurred 
in the line of duty, and that it had existed prior to 
service.  

In a report dated in December 1989, the Physical Evaluation 
Board (PEB) also determined that the appellant's bipolar 
disorder existed prior to service.  The PEB further concluded 
that condition had not been aggravated by service.  Service 
discharge was recommended.

Consideration has been given to records received from 
Providence Hospital, Valley Hospital, Alaska Psychiatric 
Institute, Dr. Halverson, and Lifequest.  Those records 
document the appellant's ongoing treatment and 
hospitalizations for bipolar disorder, depression, poly-
substance dependence, and personality disorder since 1995.  
There are multiple historical references to the appellant's 
active service and her diagnosis and treatment for bipolar 
disorder at that time.  However, while some of the records 
indicate that the initial onset of her bipolar disorder 
occurred in service, the Board notes that such statements 
were made in a historical context provided by the appellant, 
and that no findings were actually made that associate the 
appellant's bipolar disorder to her active service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, and 
that is not enhanced by any additional medical comment by 
that examiner, is not competent medical evidence).  Indeed, 
none of the records delve into addressing the etiology of her 
bipolar disorder but rather focus on the immediate and future 
treatment of the appellant's multiple psychiatric 
disabilities and personality disorders.

The Board has also considered the report of a VA examination 
conducted in August 2003.  The appellant described receiving 
mental health services from 14 through 17 years of age.  She 
indicated that this treatment included three weeks of 
psychiatric hospitalization.  Her in-service psychiatric 
hospitalization was also discussed.  Following a mental 
status evaluation and detailed review of the claims file, the 
appellant was diagnosed as having poly-substance dependence 
in full remission and personality disorder, borderline type.  
The examiner stated that she did not believe that a bipolar 
disorder diagnosis was supportable in the appellant's case.  
She added that the appellant's psychiatric difficulties and 
mood instability pre-dated her military service and continued 
well after her service discharge.  Therefore, assuming 
arguendo that the appellant currently suffers from bipolar 
disorder, the examiner opined that the bipolar disorder 
"existed before, during, and after her induction into the 
military."  The examiner further opined that there were "no 
indications that her very short period of time on active duty 
in any way aggravated or mitigated her pre-existing and 
subsequent substance abuse problems and borderline 
personality dynamics." (emphasis added).  She stated that 
the appellant's pre-service, service, and post-service 
symptoms and treatment were typical, and that she would view 
such a "normal disease progression without any military 
service exacerbation or amelioration."

As discussed above, bipolar disorder was not noted at the 
time appellant had been examined, accepted, and enrolled for 
active service.  However, the evidence obtained in connection 
with her claim for service connection categorically 
demonstrates that the information she provided at entry into 
service is not true.  The appellant reported during her in-
service hospitalization that she had experienced nearly 
identical psychiatric problems as a teenager, and that she 
had been hospitalized for a three week period for the same.  
Nevertheless, despite the appellant's misrepresentation 
regarding her pre-service medical history at the time of 
entry into active service, a psychiatric disorder was not 
noted when he had been examined, accepted, and enrolled for 
service.  Consequently, she is presumed to have been in sound 
condition at that time and the presumption of soundness 
applies in this case under 38 U.S.C.A. § 1111.  Although 
appellant served during peacetime and did not have wartime 
service, the provisions of 38 U.S.C.A. § 1111 apply in this 
case because appellant served in the active military, naval, 
or air service after December 31, 1946.  38 U.S.C.A. § 1137.  

Accordingly, the initial question for consideration is 
whether the evidence clearly and unmistakably demonstrates 
that appellant's bipolar disorder preexisted active service.  
The Board finds the evidence does indeed demonstrate clearly 
and unmistakably that appellant's psychiatric disorder 
(bipolar disorder) preexisted her entry into the military 
service.  The inservice psychiatric reports include the 
opinion that the appellant's bipolar disorder existed prior 
to her military service.  The report of the PEB came to the 
same conclusion.  The PEB also determined that the 
appellant's preexisting psychiatric disorder was not 
aggravated by her military service.  Further, following a 
comprehensive examination and review of medical record, a VA 
examiner unequivocally opined that the appellant's bipolar 
disorder, if she in fact currently suffers from such a 
disorder, preexisted her entry into service.  The appellant 
has not submitted any competent medical evidence that refutes 
this conclusion.  In this regard, while the appellant 
contends that her bipolar disorder had its initial onset in 
service, and that such condition did not predate her service 
her lay testimony alone is not competent evidence to support 
a finding on a medical question requiring special experience 
or special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In view of the foregoing, the Board finds that the 
appellant's bipolar disorder was not noted at the time of 
entry into active service, but that the probative evidence 
clearly and unmistakably establishes that appellant's bipolar 
disorder existed before examination, acceptance and 
enrollment.  38 U.S.C.A. §§ 1111, 1137; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); see VAOGCPREC 3-2003 (July 
16, 2003).  

Having determined that the appellant's bipolar disorder 
preexisted her active service, the next question that the 
Board must consider is whether the evidence demonstrates that 
appellant's bipolar disorder was aggravated by service.  The 
aforementioned August 2003 VA examination also addressed this 
question.  In this regard, the examiner opined that there was 
no evidence that the appellant's very short period of active 
duty had "in any way" aggravated or mitigated her pre-
existing psychiatric disabilities.  She stated that the 
appellant's pre-service, service, and post-service symptoms 
and treatment were typical, and that she would view such as a 
"normal disease progression without any military service 
exacerbation or amelioration."  The report from the PEB also 
indicated that there was no evidence that the appellant's 
preexisting bipolar disorder had been aggravated by service.  
Absent any evidence to the contrary, the Board therefore 
finds that the probative medical opinions and conclusions 
clearly and unmistakably demonstrate that the appellant's 
preexisting bipolar disorder was not aggravated by her active 
service.  Consequently, the presumption of soundness is 
rebutted in this case.  

The Board also finds that it is not necessary to address the 
issue of aggravation under the provisions of 38 U.S.C.A § 
1153 and 38 C.F.R. § 3.306(b).  These provisions do not have 
an effect on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that appellant's bipolar 
disorder was not aggravated by active service.  VAOGCPREC 3-
2003.


ORDER

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


